Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Byrd appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendants summary judgment on Byrd’s claims, which the magistrate judge construed as being filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcoties, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Byrd v. Fed. Bureau of Prisons, No. 2:08-cv-03540-TLW, 2009 WL 3157325 (D.S.C. Sept. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.